FILED
                            NOT FOR PUBLICATION                             AUG 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BRIAN KEITH HERRON,                              No.   15-17315

               Petitioner-Appellant,             D.C. No. 4:13-cv-00358-JGZ

 v.
                                                 MEMORANDUM*
J. T. SHARTLE,

               Respondent-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

       Federal prisoner Brian Keith Herron appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition challenging a disciplinary

proceeding that resulted in the loss of good conduct time credits and a monetary

restitution sanction in the amount of $2,138.20. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a district court’s denial of a section 2241

habeas corpus petition, see Bowen v. Hood, 202 F.3d 1211, 1218 (9th Cir. 2000),

and we affirm.

      Herron contends that, with the exception of $158.20, the Disciplinary

Hearing Officer relied on insufficient evidence to determine the amount Herron

should pay for damage to prison property. Herron argues that the process for

calculating the restitution amount was arbitrary and unregulated, and he urges this

court to reassess the credibility of the evidence presented at the hearing which he

contends was tainted because prison staff harbored animosity towards him. The

record shows that the disciplinary proceedings complied with the procedural due

process requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72

(1974). Further, contrary to Herron’s contention, the sanctions imposed are

supported by “some evidence.” See Superintendent v. Hill, 472 U.S. 445, 455

(1985).

      AFFIRMED.




                                          2                                   15-17315